Citation Nr: 0420455	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  97-26 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from August 1964 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of May 1997 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Phoenix, 
Arizona, which granted service connection for PTSD and 
assigned an initial 10 percent evaluation.  While the appeal 
was pending, the RO increased the initial rating to 30 
percent in a February 2001 supplemental statement of the 
case.  The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted.  The veteran is not prejudiced by this naming of the 
issue.  The Board has not dismissed the issue, and the law 
and regulations governing the evaluation of the disability is 
the same regardless of how the issue has been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

On June 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in this case.  Thereafter, 
the case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development pursuant to 
authority granted under 38 C.F.R. § 19.9(a)(2) (2002).  On 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") invalidated 38 C.F.R. § 
19.9(a)(2), in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (hereinafter 
"DAV").  Among the bases for invalidation was that 38 C.F.R. 
§ 19.9(a)(2) allowed the Board to develop and consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, contrary to 
the requirement of 38 U.S.C. § 7104(a).  

In order to comply with the requirement of 38 U.S.C.A. 
§ 7104(a), the Board remanded this matter to the RO to 
develop and consider the evidence prior to Board review.  
This matter was returned to the Board for further 
consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that PTSD is more severe than currently 
evaluated.  Unfortunately continued due process and 
evidentiary deficiencies require another remand.

Prior to the initiation of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  VCAA 
significantly expanded the VA's duty to notify and duty to 
assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board finds that VA's duty to assist the 
veteran in the development of facts pertinent to his claim 
and to ensure full compliance with due process requirements 
requires a remand in this matter.  The Board notes that he 
has yet to be given a duty to assist letter in compliance 
with Quartuccio regarding this issue currently on appeal.  

Furthermore it does not appear that all available evidence 
pertinent to this claim has been associated with the claims 
file.  The Board notes that the available VA records 
subsequent to June 2002 suggest that the veteran sought 
additional psychiatric treatment.  A February 2003 social 
work note indicates that a consult for psychiatrist was made 
by the social worker, but there are no records from the 
psychiatric consult itself.  Furthermore the record suggests 
that the veteran is receiving Social Security disability 
benefits and an effort should be made to obtain those 
records.  

Finally, the Board notes that the most recent VA examination 
for PTSD was conducted in October 2001.  Another examination 
should be obtained to assess his current level of disability 
from PTSD.  

In view of the foregoing, this case is remanded for the 
following:  

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The VBA AMC 
should also specifically request that he 
provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  After completion of the above, the 
AMC should obtain VA clinical records 
showing treatment for the veteran's PTSD 
from June 2002 to the present.  The AMC 
should obtain the names and addresses of 
any other medical care providers who have 
treated the veteran for his psychiatric 
condition.  The AMC should take all 
necessary steps to obtain any pertinent 
records that are not currently part of 
the claims folder and associate them with 
the claims folder.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  After completion of 1-3 above, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
level of his PTSD.  The claims folder 
must be made available to the examiner 
for review before the examination.  
Detailed clinical findings should be 
reported in connection with the 
evaluation.  The examiner should report a 
full multiaxial diagnosis, to include the 
assignment of a global assessment of 
functioning (GAF) score consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) and an 
explanation what the assigned score 
represents. In addition, the examiner 
should state an opinion as to the degree 
of social and industrial inadaptability 
caused by the service-connected PTSD.

5.  After the development requested above 
is completed to the extent possible, the 
AMC should readjudicate the claim.  If 
the decision remains adverse, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  
Then, if otherwise in order, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




